 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

JENNIFER K. MILLER,

Plaintiff CIVIL ACTION NO. 3:19-0221
V. : (JUDGE MANNION)
ANDREW M. SAUL, :
Defendant
ORDER

In accordance with the memorandum issued this same day, IT IS
HEREBY ORDERED THAT:

(1) the report of Judge Arbuckle, (Doc. 21), is ADOPTED IN
ITS ENTIRETY;

(2) the plaintiff's complaint appealing the final decision of the
Commissioner denying her claim for DIB benefits, (Doc. 1),
is GRANTED, and the Commissioner's decision is
VACATED;

(3) this case is REMANDED to the Commissioner for
further proceedings consistent with Judge Arbuckle’s
report; and

(4) the Clerk of Court is directed to CLOSE THIS CASE.

s| WUalachy E. Mannion
MALACHY E. MANNION

United States District Judge
Date: February 12, 2020

49-0221-01-ORDER.wpd

 
